DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Action is in response to the Amendments and Remarks filed on 2/14/2021.

Claims 1-2, 5-6, 8-9, 11-13, 21-22, 24-26, 28, and 30-34 are now pending in this application. Claims 1, 8, 9, 11-13, 21, and 30-33 have been amended. Claim 29 has been cancelled. Claim 34 has been added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen, US Patent 7,783,799 B1 (hereinafter as Sivertsen) in view of Liu et al., US PGPUB 2009/0276546 A1 (hereinafter as Liu).

Regarding independent claim 1, Sivertsen teaches a network switch apparatus [see title and e.g. fig. 3, switch 100 and fig. 2; note the switch being remotely controllable] comprising:
multiple ports [see ports 106A … 106N shown in figs. 1 and 2];
 a dedicated Universal Serial Bus (USB) test port, which is separate from the multiple ports [see USB host port 104 again in figs. 1 and 2] and is configured to connect to a display device external to the network switch [see col. 4, lines 48-50 indicating connecting a host computer to the host port; Examiner notes that a computer is a display device external to switch 100; see also fig. 3 showing host computer 136 and note the displaying indicated in col. 6, lines 58-60]; and
circuitry configured to send, via the dedicated USB test port, status information of one or more of the ports, in a protocol that differs from the USB protocol [see circuitry shown in fig. 1 that handles signals to connect one of the ports 106A-106N to the host port 104 as described in col. 4, lines 41-55; note multiplexing different kinds of bus signals such as FIREWIRE signals and other types of bus signals to make the connection, as indicated in col. 4, lines 29-36; Examiner notes that devices at the multiple ports are selectively connected to the switch for testing via the host computer (as described in col. 3, lines 4-12) and that testing a device connected to a port involves sending status information back via the connecting ports].

Sivertsen does not explicitly teach that the circuitry uses a different voltage level from a voltage level of the USB protocol of the USB test port. 
Neither does it teach protection circuits, which protect the network switch from damage that may be caused by the accidental plugging of a standard USB device into the dedicated USB 

Liu teaches circuitry that sends information in a protocol that differs from the USB protocol [see e.g. title; fig. 1 and the description in [0013] indicating transmitting data via a USB connector 126 to a non-USB interface 134 or 114; see also fig. 2, especially step 230 described in [0034]] and uses a different voltage level from a voltage level of the USB protocol of the USB port [see e.g. [0014]; [0017]; and [0018] all indicating the usage of different protocols and voltages].
Liu further teaches a protection circuit [see e.g. abstract; and [0019] and [0021] describing protection circuits 124 and 122 respectively shown on fig. 1] that protects an apparatus from damage that may be caused by the accidental plugging of a standard USB device [again see [0017]-[0019]; especially note the accidental plugging of a USB device into USB connector 126 indicated in [0017]].

It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen and Liu before the effective filing date of the claimed invention, to modify the network switch apparatus having the dedicated USP test port taught by Sivertsen to specifically support different voltage levels and to include protection circuits, as per the teachings of Liu. The motivation for this obvious combination of these teachings would be to enable the support of a variety of data communication protocols while ensuring protection if incompatible voltages and protocols are exchanged in case of accidental plugging of devices that are physically but not electrically compatible, as suggested by Liu [again see [0017]-[0119] as well as the title], which will be particularly beneficial for test ports where a variety of connections may potentially be 


Regarding independent claim 8, Sivertsen also teaches an apparatus for displaying status information [see col. 4, lines 48-50 indicating a host computer connected to the host port; Examiner notes that a computer is an apparatus used for displaying information; see also fig. 3 showing host computer 136 and note the displaying indicated in col. 6, lines 58-60] of a network switch [see title and e.g. fig. 3, switch 100 and fig. 2; note the switch being remotely controllable] comprising multiple ports [see ports 106A … 106N shown in figs. 1 and 2], the apparatus comprising:  
a USB interface configured to connect to the network switch through a dedicated USB test port [see USB host port 104 again in figs. 1 and 2], which is separate from the multiple ports [note it is different than ports 106A … 106N]; and
 circuitry configured to receive, through the dedicated test port, status information  of one or more of the multiple ports, in a protocol that differs from the USB protocol [see circuitry shown in fig. 1 that handles signals to connect one of the ports 106A-106N to the host port 104 as described in col. 4, lines 41-55; note multiplexing different kinds of bus signals such as FIREWIRE signals and other types of bus signals to make the connection, as indicated in col. 4, lines 29-36;again Examiner notes that devices at the multiple ports are selectively connected to the switch for testing via the host computer (as described in col. 3, lines 4-12) and that testing a device connected to a port involves receiving status information back via the connecting ports].

Sivertsen does not explicitly teach that the circuitry uses a different voltage level from a 

Liu teaches circuitry that sends information in a protocol that differs from the USB protocol [see e.g. title; fig. 1 and the description in [0013] indicating transmitting data via a USB connector 126 to a non-USB interface 134 or 114; see also fig. 2, especially step 230 described in [0034]] and uses a different voltage level from a voltage level of the USB protocol of the USB port [see e.g. [0014]; [0017]; and [0018] all indicating the usage of different protocols and voltages].

It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen and Liu before the effective filing date of the claimed invention, to modify the network switch having the dedicated USP test port taught by Sivertsen to specifically support different voltage levels, as per the teachings of Liu. The motivation for this obvious combination of these teachings would be to enable the support of a variety of data communication protocols while ensuring protection if incompatible voltages and protocols are exchanged in case of accidental plugging of devices that are physically but not electrically compatible, as suggested by Liu [again see [0017]-[0119] as well as the title], which will be particularly beneficial for test ports where a variety of connections may potentially be attempted by a tester.


Regarding independent claim 21, Sivertsen also teaches a method [see e.g. title], the method comprising: 
connecting a network switch [see title and e.g. fig. 3, switch 100 and figs. 1 and 2; note the switch being remotely controllable] comprising ports [see ports 106A … 106N shown in figs. 1 and 2] and a dedicated USB test port that is separate from the ports [see USB host port 104 again in figs. 1 and 2], to a display device external to the network switch through the dedicated USB test port [see col. 4, lines 48-50 indicating connecting a host computer to the host port (the dedicated test port); Examiner notes that a computer is a display device external to switch 100; see also fig. 3 showing host computer 136 and note the displaying indicated in col. 6, lines 58-60]; and
sending to the display device, status information of one or more of the ports, for display to a user, through the dedicated USB test port [see col. 4, lines 47-57 indicating connecting the selected port (via the multiplexer output) to the dedicated host port 104 which connects to the host computer; Examiner notes that devices at the multiple ports are selectively connected to the switch for testing via the host computer (as described in col. 3, lines 4-12) and that testing a device connected to a port involves sending status information back via the connecting ports; again note the displaying indicated in col. 6, lines 58-60] in a protocol that differs from the USB protocol [note multiplexing different kinds of bus signals such as FIREWIRE signals and other types of bus signals to make the connection, as indicated in col. 4, lines 29-36].

Sivertsen does not explicitly teach using a different voltage level from a voltage level of the USB protocol of the USB test port. 

Liu teaches sending information in a protocol that differs from the USB protocol [see e.g. title; fig. 1 and the description in [0013] indicating transmitting data via a USB connector 126 to a non-USB interface 134 or 114; see also fig. 2, especially step 230 described in [0034]] and see e.g. [0014]; [0017]; and [0018] all indicating the usage of different protocols and voltages].

It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen and Liu before the effective filing date of the claimed invention, to modify the method utilizing the network switch having the dedicated USP test port taught by Sivertsen to specifically support different voltage levels and to include protection circuits, as per the teachings of Liu. The motivation for this obvious combination of these teachings would be to enable the support of a variety of data communication protocols while ensuring protection if incompatible voltages and protocols are exchanged in case of accidental plugging of devices that are physically but not electrically compatible, as suggested by Liu [again see [0017]-[0119] as well as the title], which will be particularly beneficial for test ports where a variety of connections may potentially be attempted by a tester.

Regarding claims 2 and 22, the rejection of independent claims 1 and 21 are respectively incorporated. Sivertsen further teaches sending status information pertaining to two or more of the ports [again see multiple ports 106A … 106N shown in figs. 1; see also col. 3, lines 4-18 and col. 5, lines 9-18 indicating capability to connect to more than one port by changing activation to a next or previous one; also see col. 6, lines 32-35 indicating connecting of a number of devices through the multiple ports].

Regarding claim 9, the rejection of independent claims 8 is incorporated. Sivertsen further teaches that the circuitry is configured to receive from the network switch status again see multiple ports 106A … 106N shown in figs. 1; see also col. 3, lines 4-18 and col. 5, lines 9-18 indicating capability to connect to more than one port by changing activation to a next or previous one; also see col. 6, lines 32-35 indicating connecting of a number of devices through the multiple ports].


Claims 5 and 6, claims 11 and 12, and claims 24 and 25 are all rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Liu, as applied to claims 1 (for the rejections of claims 5 and 6), 8 (for the rejections of claims 11 and 12), and 21 (for the rejections of claims 24 and 25) above, and further in view of Sugimoto et al., US PGPUB 2015/0134086 A1 (hereinafter as Sugimoto).

Regarding claim 5, the rejection of independent claim 1 is incorporated. Sivertsen/Liu does not explicitly teach that the test port is configured to connect to the display device over a cable.
Sugimoto teaches a display device connected to a USB port over a cable [see e.g. fig. 3 and [0034], last 3 lines].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Sugimoto before the effective filing date of the claimed invention, to modify the apparatus taught by Sivertsen and modified by Liu, to further modify it by enabling connection of the test port to the display device over a cable, as taught by Sugimoto. The motivation for this obvious combination of these teachings would be to allow easy access of external devices by simply plugging in a cable to the USB port to communicate, as suggested by 

Regarding claims 11 and 24, the rejections of independent claims 8 and 21 are respectively incorporated. Sivertsen/Liu does not explicitly teach that the dedicated (USB) test comprises a cable.
Sugimoto teaches a display device connected to a dedicated USB port over a cable [see e.g. fig. 3 and [0034], last 3 lines].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Sugimoto before the effective filing date of the claimed invention, to modify the apparatus/method taught by Sivertsen and modified by Liu, to further modify it by enabling connection of the test port to the display device over a cable, as taught by Sugimoto. The motivation for this obvious combination of these teachings would be to allow easy access of external devices by simply plugging in a cable to the USB port to communicate, as suggested by Sugimoto [see [0035], lines 7-9 and 15-16].

Regarding claim 6, the rejection of independent claim 1 is incorporated. Sivertsen/Liu does not explicitly teach that the test port is configured to connect to the display device over a wireless link.
Sugimoto teaches a display device connected to a USB port over a wireless link [see e.g. [0036], lines 5-8].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Sugimoto before the effective filing date of the claimed invention, to modify the apparatus taught by Sivertsen and modified by Liu, to further modify it by enabling 

Regarding claims 12 and 25, the rejection of independent claims 8 and 21 are respectively incorporated. Sivertsen/Liu does not explicitly teach that the dedicated (USB) test port comprises a wireless link
Sugimoto teaches a display device connected to a dedicated USB port over a wireless link [see e.g. [0036], lines 5-8].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Sugimoto before the effective filing date of the claimed invention, to modify the apparatus/method taught by Sivertsen and modified by Liu, to further modify it by enabling connection of the test port to the display device over a wireless link, as per the teachings of Sugimoto. The motivation for this obvious combination of these teachings would be to enable the benefit and flexibilities of wireless access, as suggested by Sugimoto [see [0036], lines 8-11].


Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Liu, as applied to claims 8 and 21 above, respectively, and further in view of Pethe et al., US PGPUB 2016/0170929 A1 (hereinafter as Pethe).

Regarding claim 13, the rejection of independent claim 8 is incorporated. Sivertsen/Liu does not explicitly teach that the dedicated test port comprises a Universal Serial Bus (USB) cable, but the functions of the signals in the cable do not comply with the USB specifications.
Pethe teaches a port comprising a USB cable and that the functions of the signals in the cable do not comply with the USB specifications [see e.g. [0016] indicating sending data in a PCIe protocol utilizing a cable connected to a USB port; see also [0038], lines 1-6 indicating transmitting data using the PCIe protocol through the USB port until a cable is removed].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Pethe before the effective filing date of the claimed invention, to modify the apparatus taught by Sivertsen and modified by Liu, to further modify it by specifying that the dedicated test port comprises a USB cable, but the functions of the signals in the cable do not comply with the USB specifications, as per the teachings of Pethe. The motivation for this obvious combination of these teachings would be to enable more flexibility in protocol usage thus allowing for a variety of communication options that may be better suited to different external devices.

Regarding claim 26, the rejection of independent claim 21 is incorporated. Sivertsen/Liu does not explicitly teach that the dedicated test port comprises a Universal Serial Bus (USB) cable. Neither does it teach that sending the status information comprises sending the status information over the USB cable in a protocol that differs from the USB protocol.
Pethe teaches a port comprising a USB cable and sending data over the USB cable in a protocol that differs from the USB protocol [see e.g. [0016] indicating sending data in a PCIe protocol utilizing a cable connected to a USB port; see also [0038], lines 1-6 indicating transmitting data using the PCIe protocol through the USB port until a cable is removed].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Pethe before the effective filing date of the claimed invention, to modify the apparatus taught by Sivertsen and modified by Liu, to further modify it by specifying that the dedicated test port comprises a USB cable and utilizes a protocol different than the USB protocol, as per the teachings of Pethe. The motivation for this obvious combination of these teachings would be to enable more flexibility in protocol usage thus allowing for a variety of communication options that may be better suited to different external devices.


Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Liu, as applied to claims 1 and 8, above, respectively, and further in view of Pera et al., US PGPUB 2017/0093625 A1 (hereinafter as Pera).

Regarding claim 28, the rejection of independent claim 1 is incorporated. Sivertsen/Liu does not explicitly teach that the test port is configured to provide power from the network switch, for powering the display device.
Pera teaches an external device connected to a network switch [see e.g. abstract and fig. 1; see also [0064]] wherein powering the external device occurs via sending the power through the connecting port along with the transmitted data [see Power over Ethernet described e.g. in [0010] and [0065], lines 7-11].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Pera before the effective filing date of the claimed invention, to modify the 

Regarding claim 33, the rejection of independent claim 8 is incorporated. Sivertsen/Liu does not explicitly teach that the circuitry is configured to receive, via the dedicated test port, power for powering the external display device.
Pera teaches receiving, via a connecting port, power for powering an external display device [see Power over Ethernet described e.g. in [0010] and [0065], lines 7-11].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Pera before the effective filing date of the claimed invention, to modify the circuitry taught by Sivertsen and modified by Liu, to further specify enabling powering the display device by providing power from the network switch via the dedicated test port, as per the teachings of Pera. The motivation for this obvious combination of these teachings would be to allow easy powering, flexibility and cost savings through the use of a single interface for both power and data thus reducing installation and operability costs.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Liu , as applied to claim 1 above and further in view of Tseng et al., US PGPUB 2010/0231788 A1 (hereinafter as Tseng).

Regarding claim 30, the rejection of independent claim 1 is incorporated. Sivertsen/Liu does not explicitly teach exchanging a clock signal via the test port.
Tseng teaches a USB port that exchanges a clock signal [see [0027], lines 1-2 indicating a playback clock signal decoded from packets received from a USB port].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Tseng before the effective filing date of the claimed invention, to modify the apparatus taught by Sivertsen and modified by Liu, to further specify exchanging clock signals via the USB port, as taught by Tseng. The motivation for this obvious combination of these teachings would be to enable synchronization in data transmission, as suggested by Tseng [see [0027], lines 3-6].


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Liu, as applied to claim 1 above and further in view of Tal et al., US PGPUB 2017/0041388 A1 (hereinafter as Tal).

Regarding claim 31, the rejection of independent claim 1 is incorporated. Sivertsen/Liu does not explicitly teach sending the status information on a serial data wire.
Tal teaches sending status information on a serial data wire [see [0063], lines 14-15 indicating a serial cable plugged into a gateway device; see [0078], lines 1-5 indicating sending status information of devices connected to the gateway device into which the serial cable is plugged].
.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Liu, as applied to claim 1 above and further in view of Predtetchenski et al., US PGPUB 2010/0073837 A1 (hereinafter as Predtetchenski).

Regarding claim 32, the rejection of independent claim 1 is incorporated. Sivertsen/Liu does not explicitly teach that the protection circuits comprise a connection from a power pin of the USB test port, to a gate of a transistor, which transistor supplies power to the circuitry, only when a display device is connected to the USB test port.
Predtetchenski teaches protection circuits that comprise a connection from a power pin of the USB port, to a gate of a transistor, which transistor supplies power to the circuitry, only when a device is connected to the USB port [see protection circuit 210a in fig. 2 and note transistor 216; note the USB signal path flowing from line 230 to 202 as described in [0042], lines 305 and the power line VBUS as indicated in [0033], lines 1-2].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and Predtetchenski before the effective filing date of the claimed invention, to .


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Liu, as applied to claim 1 above and further in view of SUN, US PGPUB 2019/0036331 A1 (hereinafter as SUN).

Regarding claim 34, the rejection of independent claim 1 is incorporated. Sivertsen/Liu does not explicitly teach that the protection circuits direct power received through the USB test port, to a gate of a transistor, which transistor supplies power at the different voltage level.

SUN teaches protection circuits that direct power received through the USB test port, to a gate of a transistor, which transistor supplies power at the different voltage level [see e.g. title; abstract; and [0016]-[0017]; see fig. 1A and note providing the input voltage to the transistor gates as described in [0015], for example; note also the input being related to a USB devices as in [0003]-[0005]].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Sivertsen, Liu, and SUN before the effective filing date of the claimed invention, to further .


Response to Arguments
Applicant’s claim amendments with respect to the minor informalities have been considered. Thus, the objections to the claims have been accordingly withdrawn.

Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following prior art made of record (in attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
US 20140225630 A1
STUN DEVICE TESTING APPARATUS AND METHODS
Stethem; Kenneth J. et al.
US 20140015476 A1
CHARGING SYSTEM FOR PORTABLE ELECTRONIC EQUIPMENT
KONDO; Hideo



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145